Citation Nr: 1201455	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed on a direct-incurrence basis and as secondary to already service-connected arthritis.

2.  Entitlement to an increased (compensable) rating for a service-connected right hand disability.

3.  Entitlement to an increased (compensable) rating for a service-connected left hand disability.

4.  Entitlement to a greater than 40 percent combined rating for the 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981 and from January 1982 to November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from decisions by the RO dated in April 2007 and December 2008.

As support for his claims, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

Historically, in a September 2000 decision, the RO granted service connection and a 20 percent rating for inflammatory arthritis of multiple joints.  The RO also granted service connection and a 10 percent rating for degenerative arthritis of the right shoulder.

In the more recent April 2007 decision that is partly the subject of this appeal, the RO denied service connection for a left shoulder disability.  A timely notice of disagreement (NOD) was received in response from the Veteran as to this claim in February 2008.  A statement of the case (SOC) was issued in January 2010, and a substantive appeal (VA Form 9) subsequently was received from him concerning this claim in February 2010 to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2011).

In the December 2008 decision that is also the subject of this appeal, the RO again denied service connection for a left shoulder disability, but this time based on the Veteran's claim that this disability was secondary to his service-connected inflammatory arthritis.  Also in this additional decision, the RO granted service connection and separate ratings for multiple joints that were previously rated together under a single disability rating.  In particular, the RO granted service connection and a 10 percent rating for degenerative joint disease (i.e., arthritis) of the right knee, granted service connection and a 10 percent rating for degenerative joint disease of the left knee, granted service connection and a 10 percent rating for Achilles tendinosis of the right ankle, granted service connection and a 10 percent rating for Achilles tendinosis of the left ankle, granted service connection and a 0 percent rating for a right hand condition, granted service connection and a 0 percent rating for a left hand condition, granted service connection and a 0 percent rating for a right elbow condition, and granted service connection and a 0 percent rating for a left elbow condition.  As a result the combined service-connected disability rating increased from 30 to 70 percent retroactively effective as of February 6, 2008.

In his December 2008 NOD, in response to that decision, the Veteran contended that his original 20 percent rating for inflammatory arthritis was for his hands alone, and that a 20 percent disability rating therefore should be assigned for his hands.  In other words, he appealed for a higher rating for his service-connected bilateral hand disabilities.  He also appealed the denial of service connection for a left shoulder disability and asserted that his combined service-connected disability rating should be 70 percent.  In the January 2010 SOC, the RO listed the issues on appeal as entitlement to service connection for a left shoulder condition as secondary to service-connected inflammatory arthritis, entitlement to a compensable rating for the service-connected right hand condition, entitlement to a compensable rating for the service-connected left hand condition, and entitlement to a combined total service-connected evaluation in excess of 40 percent.  On his February 2010 VA Form 9, the Veteran said he was appealing all of the issues listed on the SOC.  Hence, the issues on appeal are as indicated.

There is another claim that is not currently before the Board, however.  In May 2005 and in subsequent letters, the Veteran submitted a photocopy of an unsigned draft rating decision dated in December 2004, which purported to increase the disability rating for his service-connected inflammatory arthritis from 20 to 40 percent.  In various letters to him, the RO has explained that that December 2004 rating decision was never issued, and therefore, that it was not a valid rating decision like the subsequent February 2005 rating decision that denied an increase in the 20 percent rating for the service-connected inflammatory arthritis.  It appears then that the Veteran's January 2008 letter, received in February 2008, may be an allegation of clear and unmistakable error (CUE) in the February 2005 rating decision.  See 38 C.F.R. § 3.105(a) (2011).  But even if it is, this issue is not currently on appeal and therefore is referred to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO, as the Agency of Original Jurisdiction (AOJ)).

And as for the claims that are presently before the Board, they are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

These claims at issue require further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.


With respect to the claim for service connection for a left shoulder disability, the Veteran has contended that this disability was directly incurred in service or alternatively that it was caused or aggravated by his already service-connected inflammatory arthritis.  He says his left shoulder condition manifested in 2004 with the same symptoms as those previously shown in his right shoulder during service.  See his letter received in February 2008.  He already has established his entitlement to service connection for degenerative arthritis in his right shoulder, for which he has had a separate 10 percent rating effectively since December 1, 1999.

His service treatment records (STRs) show he was diagnosed with seronegative inflammatory arthritis with rheumatoid features.  But VA medical records since have been conflicting as to whether he has inflammatory/rheumatoid arthritis versus degenerative joint disease (i.e., degenerative arthritis or osteoarthritis) affecting several joints.  At the conclusion of the VA examination in June 2008, the VA examiner diagnosed degenerative joint disease of the left shoulder and opined that it was not caused by or the result of inflammatory arthritis.  The examiner explained that inflammatory arthritis does not cause degenerative joint disease and that she found no evidence in the STRs or in the exhaustive evaluation by rheumatology that the Veteran had any inflammatory arthritis at all.

The Veteran, on the other hand, has asserted that the specific type of arthritis he has remains unknown, and that his previously service-connected arthritis has spread to his left shoulder.  Service connection is permissible on a secondary basis if it is shown this additionally claimed disability is proximately due, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although the 2008 VA examiner gave an opinion as to whether the then current left shoulder degenerative joint disease was caused by inflammatory arthritis, the examiner did not also comment on whether any current left shoulder disability alternatively was aggravated by the service-connected multiple-joint arthritis, and did not opine on the etiology of the left shoulder disability, just that it was unrelated to the inflammatory arthritis.  So medical comment is needed concerning this, as well, since medical evidence generally is needed to associate a claimed condition with service or a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).

And as for the claims for higher ratings for the service-connected bilateral hand disabilities, during his June 2011 Board hearing the Veteran testified that his bilateral hand disabilities had increased in severity since his last VA compensation and pension examination, as evidenced by his decreased grip strength and need for narcotic medication to manage his pain.  He needs to be reexamined to reassess the severity of this disability since his most recent VA compensation examination was in April 2008, so nearly 4 years ago, and, according to him, was not at a time when his symptoms were flaring up, so not when they were most problematic.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Also on remand, the AMC should obtain all more recent evaluation and treatment records since the Veteran apparently continues to be seen on an ongoing basis for his arthritis, irrespective of the specific variant of it.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive - if not actual - possession of the agency, and therefore must be obtained if potentially relevant or determinative of the claim).  As an example, the Board sees that a computer printout reflects that the Veteran underwent left shoulder surgery in January 2010, but the records of this surgery are not in the file.

Finally, the claim for a higher combined disability rating is not ripe for Board adjudication at this time as the potential outcome of the other claims could affect the disposition of this remaining claim.  See 38 C.F.R. § 4.25 (disability evaluations are combined (not added) with the use of a combined ratings table).  Accordingly, this claim is "inextricably intertwined" with these other claims and, thus, also has to be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for shoulder or hand disabilities since November 2008.  With his authorization, obtain all identified records that are not already in the claims file.  In particular, obtain the VA medical records of his left shoulder surgery in January 2010.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected bilateral hand disabilities and to obtain a medical nexus opinion as to the etiology of any current left shoulder disability.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

(a) What type(s) of arthritis does the Veteran have?
(b) What is the likelihood (very likely, as likely as not, or unlikely) that any current left shoulder condition is directly related to his military service or dates back to his service?
(c) What is the likelihood (very likely, as likely as not, or unlikely) that his already service-connected multiple-joint arthritis is alternatively aggravating any current left shoulder condition - even if not necessarily causing it as the 2008 VA compensation examiner already has determined?
(d) What are the current symptoms of the service-connected bilateral hand disabilities?  In particular, is there evidence of pain or painful motion, weakness or decreased grip strength, stiffness or limitation of motion, or decreased dexterity or incoordination, etc.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this VA examination, without good cause, will have adverse consequences on his pending claims.  38 C.F.R. § 3.655.

3.  Then, in light of the additional evidence, readjudicate the claim for service connection for a left shoulder disability on both direct and secondary bases, as well as the claims for higher ratings for the service-connected bilateral hand disabilities and for a higher combined rating.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) concerning these claims and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


